DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim limitation “means for holding the radiation in a region of an interaction surface of radiation and material” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no description of any means for holding he radiation in a region of an interactions surface in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner is unsure of how to interpret this claim limitation inasmuch as the closest claim limitation in claim 16 just claims maintaining the radiation in a region of the interaction surface.  For the purpose of examination anything maintaining the radiation in the appropriate region of the interaction surface will be sufficient to meet the limitation.  Claims 2-15 are rejected inasmuch as they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 12-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (JP 2008-137058), Machine translation into English provided by examiner.
Regarding claims 1 and 16, Hamada teaches at least one beam source (11, figure 1) of electromagnetic radiation that emits he radiation with a defined power density distribution;
A beam shaping optics (12, figure 1) variably shaping and focusing the radiation of the beam source, wherein an optical axis of the focused radiation, referred to as a beam axis is directed to a processing zone (17, 21, figure 1);
Means for holding the radiation (18, 13, figure 1) in a region of an interaction surface of radiation and material, the interaction surface being formed and moving in the processing zone (via 18);
Wherein the radiation comprises a first beam parameter product (the ‘first beam parameter product’ seems to indicate an output beam property, intensity distribution, beam waist, etc without specifying what property of the beam it is, of the laser prior to adjusting optics) and a second beam parameter product (the ‘second beam parameter product’ seems to indicate an output beam property of the device posterior to adjusting optics) in the processing zone in which the radiation interacts with the material;
An adjusting device (13, figure 3) that varies the second beam parameter product by changing at least one of a position of at least one optical element,
And wherein:
A first optical element of the beam shaping optics at least one of generates and increases the amount of an aberration (41, figure 3) ; and
At least one second optical element of the beam shaping optics changes an amount of an aberration generated or increase by adjusting the adjusting device by changing the position of at least one of the first and the second optical element such that the radiation in the processing zone comprises the second beam parameter product to be adjusted (one of 42, 43, figure 3).
Regarding claim 4, Hamada teaches the beam shaping optics viewed in the direction of propagation of the radiation, is arranged on the output side of a beam collimating optic (see collimated beam 51, which must be collimated by something).
Regarding claim 6, Hamada teaches that a waist distance of a beam waist of the focused radiation to a fixed reference plane of the beam shaping optics is at least one of constant and varies within predetermined limits upon variation of the second beam parameter product (the beam waist distance must be one of constant or variable) in Hamada.
Regarding claim 8, Hamada teaches that the beam shaping optics comprise a third optical element which is changeable in its position (43, figure 3) such that the waist distance is at least one of variably adjustable within predetermined limits or is constant (the beam waist distance of Hamada must be either variable or constant).
Regarding claim 12, Hamada teaches the second optical element has a negative optical focal length (42, figure 3).
Regarding claim 13, Hamada teaches that by means of a control module of the adjusting device the second beam parameter product is adjusted in dependence on at least one of a required processing result (see abstract).
Regarding claims 14 and 18, Hamada teaches by means of the control module of the adjusting device, the second beam parameter product can be changed dependent on the processing time and/or dependent on the processing position corresponding to a predetermined characteristic curve or a predetermined characteristic curved field (paragraph 0004).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2008-137058), Machine translation into English provided by examiner.
Regarding claim 9, Hamada does not specify the at least one of the first and second optical element of the beam shaping optics has spherical surfaces.
Examiner takes official notice that such a spherical optic is well know to use in the prior art for beam shaping and can be used for the purpose of reducing cost vs other types of lenses because they are easier to manufacture.
It would have been obvious to a one having ordinary skill in the art at the time the invention was made to modify Hamada to use a spherical surface optical element in order to reduce the cost of manufacturing the lens system.

Regarding claim 10, Hamada does not specify that at least one of the second optical element of the beam shaping optics has an aspherical surface.
Examiner takes official notice that such an aspherical optic is well to use in the prior art for beam shaping and that it can be used for the purpose of better controlling aberrations vs other types of lenses.
It would have been obvious to a one having ordinary skill in the art at the time the invention was made to modify Hamada to use an aspherical surface optical element in order to better control the aberration of the optical system.
Allowable Subject Matter
Claims 2-3, 5, 7, 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 and 17 closest prior art (Hamada) does not teach that the aberration is a negative aberration.
Regarding claim 3, closest prior art Hamada does not teach the SBPP_max is at least double SBPP_Min.
Regarding claim 5, the use of non-collimated input radiation is not an obvious modification of Hamada.
Regarding claim 7, Hamada does not teach which of the two the beam waist is, whether the beam waist is variable or constant.
Regarding claim 11, it is not obvious to modify Hamada to vary the refractive index, the refractive index gradient or the shape of the lens, any one of which would require significant changes to the control system of Hamada.
Regarding claim 15, Hamada does not specify that when the position or the optical properties of the at least one of the first and the second optical element change along at least one of a predetermined characteristic curve and in a predetermined characteristic curve field, the waist distance remains within the predetermined limits.
Regarding claim 19 and 20, prior art does not teach anything about the radii of the power density distributions.
Regarding claim 21, prior art does not teach a control module of an adjusting device successively increases the second beam parameter product as a function of a required processing depth corresponding to a predetermined characteristic curve or a predetermined characteristic curve field from or above a predetermined processing limit depth as the required processing depth increases.
Regarding claim 22, prior art does not teach anything about the F-number.
Claim 23 contains allowable subject matter at least inasmuch as it depends from claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/13/2022